     Case: 4:20-cv-01279-AGF Doc. #: 1 Filed: 09/18/20 Page: 1 of 5 PageID #: 1



                              IN THE UNITED STATES DISTRICT
                              EASTERN DISTRICT OF MISSOURI

Vershell Johnson                                     )
                                                     )
         Plaintiff,                                  )
                                                     )
v.                                                   )
                                                     )
UNITED STATES OF AMERICA,                            )       No.:
                                                     )
Serve:                                               )
                                                     )
William Barr                                         )
Attorney General of the                              )       FEDERAL TORT CLAIMS ACT
United States US Department of Justice               )
950 Pennsylvania Ave. NW                             )
Washington, DC 20430                                 )
                                                     )
Jeffrey B. Jensen                                    )
United States Attorney’s Office                      )
111 S. 10th Street, 20th Floor                       )
St. Louis, MO 63102                                  )
                                                     )
Office of Regional Counsel                           )
VA Regional Office                                   )
#1 Jefferson Barracks Drive                          )
Bldg. 25, Suite 308                                  )
St. Louis, MO 63125                                  )
                                                     )
         Defendant.                                  )

                                          COMPLAINT

         COME NOW Plaintiff Vershell Johnson, by and through their attorneys of record, and for

her Complaint against Defendant United States of America, allege as follows:

                                            PARTIES

1. Plaintiff Vershell Johnson is now, and at all times relevant, a citizen and resident of St. Louis

     County, State of Missouri.


                                                 1
   Case: 4:20-cv-01279-AGF Doc. #: 1 Filed: 09/18/20 Page: 2 of 5 PageID #: 2



2. Defendant United States of America is a sovereign nation consenting to be sued under the

  Federal Tort Claims Act “FTCA” referred to an referenced below in paragraph 4.

                                        JURISDICTION

3. Plaintiff’s Complaint arises out of medical provided by Defendant at the Myrtle Hilliard Davis

  Comprehensive Health Center (hereinafter “MHDCHC”), located at 5471 Dr. Martin Luther

  King Drive, St. Louis, Missouri 63112 within the Eastern District of Missouri.

4. This is a claim under the Federal Tort Claims Act (“FTCA”), pursuant to 28 U.S.C. §1346 (b)

  and 28 U.S.C. §2671et seq., for damages sustained by Plaintiff. This court has exclusive

  jurisdiction of this claim.

5. At all times herein mentioned, Defendant United States of America was acting by and through

  its agents, servants, and employees at the Myrtle Hilliard David Comprehensive Health Center,

  who were at all such times acting within the scope and course of employment or agency with

  the Health Resources and Services Administration, a federal agency as defined in 28 U.S.C.

  §2671.

6. Plaintiff alleges that the various personnel at the MHDCHC in and about the St. Louis Region,

   while acting in the scope and course of their employment for the United States Government,

   were negligent and careless and failed to use that degree of skill and learning ordinarily used

   under the same or similar circumstances by members of their profession in providing care and

   treatment to Plaintiff as more fully set forth below, directly causing and/or directly contributing

   to be caused, personal injury and damages, as is more fully set forth hereinafter.

7. On or about February 25, 2019, Plaintiff (within two (2) years of the negligence, injuries and

   events alleged herein), filed Federal tort claims based on the above-care and treatment. A copy

   of Plaintiff’s Federal Tort Claim Form 95 is attached to this Complaint as Exhibit 1.



                                                 2
   Case: 4:20-cv-01279-AGF Doc. #: 1 Filed: 09/18/20 Page: 3 of 5 PageID #: 3



8. On July 21, 2020, the Department of Health and Human Services denied, or deemed denied,

   Plaintiff’s administrative claim, and as such, Plaintiff may file this claim pursuant to 28 U.S.C.

   §2675 (a). A copy of the letter setting forth the Department’s denial of Plaintiff’s claim is

   attached as Exhibit 2, and is incorporated herein by reference.

9. Plaintiff’s Complaint herein is being filed within the six (6) month statutory period to file from

   the date of denial.

10. Jurisdiction of this Court is founded upon the provisions of 28 U.S.C. §1346 (b) and 28 U.S.C.

   §2671 et. seq.

                                             VENUE

11. Venue is proper in The United States District Court, Eastern District of Missouri, pursuant to

   28 U.S.C. §1402(b) in that St. Louis, Missouri, is within the judicial district of the Eastern

   District of Missouri, and the cause of action accrued in and around the region of St. Louis,

   Missouri.

                             COUNT I-MEDICAL NEGLIGENCE

       COMES NOW Plaintiff Vershell Johnson, by and through her attorneys of record, and for

her cause of action against Defendant, states:

12. Plaintiff Vershell Johnson restates and incorporates by reference as though fully set forth

   herein, each and every allegation contained in Paragraphs 1 through 11 above.

13. On or about February 25, 2019, Plaintiff was a patient at MHDCHC.

14. Defendant by and through its employees and/or agents negligently failed to use said degree of

   care, skill and learning ordinarily used under the same or similar circumstances by other

   members of it’s profession in the following respects to wit:

               a. Defendant left Plaintiff unassisted on a scale despite Plaintiff being a fall risk;



                                                 3
   Case: 4:20-cv-01279-AGF Doc. #: 1 Filed: 09/18/20 Page: 4 of 5 PageID #: 4



               b. Defendant failed to use proper stabilization techniques on Plaintiff while she

                   was on a scale despite Plaintiff being a fall risk; and

               c. Defendant failed properly monitor Plaintiff on a scale despite Plaintiff being a

                   fall risk.

               d. Defendant failed to have grab bars at or near the scale to prevent falls with

                   injuries.

               e. Defendant failed to assist Plaintiff after being so requested.

15. As a direct and proximate result of the negligence and carelessness of Defendant, Plaintiff fell

   and sustained left ankle fracture that required medical care.

16. As a direct and proximate result of the negligence and carelessness of Defendant, Plaintiff will

   likely require additional surgeries, procedures, care and treatment, and assistance with daily

   living on a permanent basis.

17. As a direct and proximate result of the negligence and carelessness of Defendant, Plaintiff

   continues to have extreme increased pain, loss of function and use of her left leg, ambulation

   difficulties, loss of use of the enjoyment of life due to her serious, permanent, and progressive

   injuries.

18. As a direct and proximate result of the negligence and carelessness of Defendant, Plaintiff has

   incurred medical expenses exceeding $30,000 and will incur in the future an amount to be

   determined and will continue to incur additional medical expenses in the future.

   WHEREFORE, Plaintiff Vershell Johnson, prays for judgment against Defendant United

States of America for such sums which are fair and reasonable in excess of FIVE HUNDRED

THOUSAND DOLLARS AND NO CENTS ($ 500,000.00), to compensate her for her injuries

and damages suffered together with her, and for such other Orders as this Court deems just and

proper.

                                                  4
Case: 4:20-cv-01279-AGF Doc. #: 1 Filed: 09/18/20 Page: 5 of 5 PageID #: 5




                                        WOLFF & WOLFF TRIAL LAWYERS


                                         /s/ Alvin A. Wolff, Jr. __________
                                        Alvin A. Wolff Jr.      #27800MO
                                        Alexander A. Wolff #64247MO
                                        1034 S. Brentwood Blvd.
                                        Suite 1900
                                        St. Louis, MO 63117
                                        (314) 241-2500 Phone
                                        (314) 584-4105 Direct Dial
                                        (314) 552-7491 Fax
                                        alvinwolff@gmail.com
                                        alex@wolfftriallawyers.com
                                        ATTORNEYS FOR PLAINTIFF




                                    5
